number release date id office uilc cca_2010081211580250 -------------- from ----------------------- sent thursday date am to -------------------- cc subject re questions the regulations under sec_6694 specifically discuss this situation for purposes of determining whether an understatement_of_liability exists sec_1_6694-1 provides that the net payable in a taxable_year with respect to the return for which the preparer engaged in conduct proscribed by sec_6694 is not reduced by any carryback also the small_business and work opportunity tax act of increased the first-tier penalty under sec_6694 from dollar_figure to the greater of dollar_figure or percent of the income derived or to be derived by the preparer from the preparation of a return with respect to which the penalty was imposed the amendments made by the act were effective for tax returns prepared after the date of enactment_date
